Citation Nr: 0032703	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  96-20 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a head 
injury, including a concussion and headaches.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


REMAND

The veteran served on active duty with the United States 
Marine Corps from September 20, 1972 to September 19, 1976; 
with the United States Navy from March 25, 1982 to April 19, 
1982; with the United States Army National Guard from 
September 28, 1984 to February 28, 1986; and with the United 
States Army Reserve from September 13, 1986 to November 13, 
1992.

In a March 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the aforementioned issues to the Department 
of Veterans Affairs (VA) Regional Office (RO) for additional 
development of the record.  The Board noted that the veteran 
reported functioning as a sniper based in Cuba and engaging 
in various "classified missions" to Panama, Guatemala, 
Honduras, and El Salvador.  The available service personnel 
records do reflect that the veteran was stationed in Cuba 
during his initial period of service.  However, it does not 
appear that any attempts to verify the veteran's claimed 
stressors, as provided in his RO hearing testimony, have been 
made through all appropriate channels, including the 
Commandant, Headquarters, United States Marine Corps, at 
Quantico, Virginia.  

The Board also notes that the still record does not appear to 
contain all of the veteran's service medical records for all 
periods of service.  Additionally, it is not entirely clear 
whether or not those records are available.  The service 
medical records that are available reflect numerous notations 
(on both copies and original documents) of low back strain 
and myofascial pain syndrome, muscle spasm, cluster headaches 
versus headaches secondary to an epidural injection, post-
traumatic headaches, and post-concussion syndrome.  The 
veteran has also submitted numerous copies of service medical 
documents which note or refer to a March 1985 incident 
wherein the veteran was struck in the head with a bottle and 
also hurt his back.  The Board recognizes that the RO has 
questioned the authenticity of a DD-Form 261, Report of 
Investigation (Line of Duty and Misconduct Status) dated in 
late March 1985.  However, the RO has not raised any issue as 
to the authenticity of the other documents referencing a 
March 1985 head injury while jogging.  

The Board also recognizes that the veteran failed to report 
for VA examinations scheduled as a result of the Board's 
March 1998 remand.  The record reflects that the RO has 
mailed documents to the veteran.  However, the last contact 
of record from the veteran showed a different address.  It 
does not appear from the record that the veteran made any 
request to change his address of record with the RO.  Thus, 
it is not clear which, if any, address is correct.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board recognizes that further remand of this case will 
cause additional delay for the veteran; however because of 
all of the aforementioned, including the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The RO should also ensure that all 
provisions of the Board's March 1998 
remand have been complied with to the 
extent possible.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





